Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,13,16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following three parts of claim 1 are indefinite;
On line 7 of claim 1 is “a clamping assembly which receives cable from the input”.
On line 21 of claim 1 is “a cutting assembly which receives the cable having the notch therein from the notching assembly”.
On line 28 of claim 1 is “wherein the output receives the whip from the cutting assembly”.
The functional language of “receives” is noted.  Since this is an apparatus claim, and not a method claim, the step of receiving is not give weight as a method step.  However, functional language should not be ignored, and it should be interpreted as structure that is capable of performing that function.  In this situation, it is not clear if this should be interpreted as the feeding mechanism that causes the receiving.  If it is not interpreted as the feeding mechanism, then it is not clear what structure is being inferred, or if it should just be looked at as having within its scope structure that enables feeding by hand.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vorpahl (5,234,057) in view of Ducret (4,476,754).
A machine configured to form at least one whip from a length of cable having an outer jacket, and one or more conductors enclosed by the outer jacket, comprising: 
an input (right side of figure 1) into which the cable is fed into the machine and an output (left side of figure 1) through which the whip exits the machine, wherein a cable travel space is defined along a longitudinal axis between the input and the output (figure 1); 
a clamping assembly which receives cable from the input, the clamping assembly comprising: 
a pad (110), and 

a notching assembly comprising: 
a notching saw (102), and 
a second motor (96) operatively connected to the notching saw, wherein activation of the second motor causes the notching saw to cut the outer jacket of the cable in a direction substantially parallel to the longitudinal axis, 

a cutting assembly which receives the cable having the notch therein from the notching assembly, the cutting assembly comprising: 
a cutting tool having at least one cutting edge (on 64) , and 
a third motor (58) operatively connected to the cutting tool, wherein activation of the third motor causes the at least one cutting edge of the cutting tool to completely cut the conductors of the cable in a direction transverse to the longitudinal axis to form a whip, and
wherein the output receives the whip from the cutting assembly.
	As seen in strikethrough above, Vorpahl lacks the first motor for lowering and raising the clamping assembly and notching saw.  Instead, Vorpahl employs a handle (48) so the clamping assembly and notching saw can be raised and lowered manually.
	Examiner takes Official Notice that, within the art of cutting, it is known to employ a motor to advance the cutting tool, instead of doing it manually.  An example is Ducret, who employs a motor (125) to advance a saw into a cable, and to retract it therefrom. Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Additional examples can be provided if challenged, as this is commonplace.
	It would have been obvious to one of ordinary skill to have modified Vorpahl by providing a motor to lower and raise the tools and clamps, instead of a manual handle, as taught by Ducret and others, in order to reduce the manual labor.
	After this modification, there would be a first motor that lowers and raises both Vorpahl’s clamping assembly and notching saw (since they are on the same pivoting structure).
	In regard to the “receives” language on lines 7,21 and 28, all sections of Vorpahl’s device have the structure to manually “receive” the cable or whip.
	With respect to claim 13, Vorpahl’s cutting tool has a rotary saw (64).
	As for claim 16, Vorpahl lacks a motor control system.  Examiner takes Official Notice that such is well known.  An example is Ducret, see figure 11, which is a control circuit to control the various motors.  Additional examples can be provided if challenged, as this is well known.  It would have been obvious to one of ordinary skill to have provided Vorpahl a motor control system, as taught by Ducret and others, in order to control motor actuation, thus further reducing labor requirements.
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vorpahl (5,234,057) in view of Ducret (4,476,754), as set forth above, and further in view of Lu et al.(2009/0151167), Jung (6,152,003) and Fuchigami et al.(5,454,287).
Vorpahl, as modified above, has all of the limitations except for a travel sensor.
Examiner takes Official Notice that that it is well known for cutting tools to have travel sensors that help assess how far into the work they are cutting.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
A first example of this is Lu, who shows a cutter that cuts a sheath on a wire and has a sensor to monitor the position of the blade (paragraph 0114).
A second example if Jung, who shows a cutter (10) that cuts partway into the work, and has a sensor (19) that detects how far into the work the cutter has travelled.
A third example is Fuchigami, who shows a cutter (32) that cuts partway into the work, and has a sensor (178) that detects how far into the work the cutter has travelled.
	Additional examples can be provided if challenged, as this is well known.
	It would have been obvious to one of ordinary skill to have further modified Vorpahl by providing a sensor that senses the travel of the notching saw as it is raised and lowered into the workpiece, as taught by Lu, Jung, Fuchigami and others, in order to ensure accurate positioning of the blade.

Applicant's arguments have been fully considered but they are not persuasive.
In regard to the rejection under 35 USC 112b, Applicant’s amendments have not clarified the situation.  This confusion is exacerbated by the arguments, which appear to be requesting that the step of “receives” be given weight as a method step, even though this is an apparatus claim.  There are several ways to correct this problem.  If Applicant would like to continue pursuing the directional feed concept, then Applicant should claim the feeding apparatus in claim 1.  The fact that the feeding apparatus (dependent claim 10) is non-elected is not a problem, because if it shifted to claim 1, there is only one-way distinction (no restriction) relative to the elected subject matter, whereas if it stays in claim 13, there is two-way distinction (yes restriction).  If Applicant would like to get away from the directional feed concept, she could delete the input, output and receiving language.
With respect to the prior art rejection, Applicant notes that Vorpahl does not perform the receiving steps.  However, it is not clear what structure Applicant thinks is in claim 1 that is not shown by Vorpahl.  When Applicant uses the word “input”, how is it structurally different from the right side of Vorpahl’s machine in figure 1?
The solution to both the 112b rejection and the 103 rejection may be the same, and Applicant is welcome to call the Examiner anytime to float possible claim amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724